Citation Nr: 0501736	
Decision Date: 01/25/05    Archive Date: 02/07/05

DOCKET NO.  03-14 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right toe injury 
residuals.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1942 to November 1945.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from a July 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  In May 2003 (annotated 
on a VA Form 9) the appellant requested a hearing at the RO 
before a member of the Board.  He failed to report for such a 
hearing scheduled to have been conducted on November 17, 
2004.  In January 2005, the Board granted the appellant's 
motion to advance his appeal on the docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  In 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding the notice requirements mandated by the 
VCAA.  All pertinent notice requirements of the VCAA and 
implementing regulations appear to be met.  

The veteran claims that service connection is warranted for 
right toe crush injury residuals.  Available service medical 
records show findings of fractures of the 3rd and 4th toes on 
his left foot in December 1942.  No medical findings are of 
record concerning any right foot-related injuries.  The Board 
observes that the veteran claims to have been treated for his 
right toe injury in service at Camp Endicott Hospital, in 
Rhode Island.  Correspondence from the National Personnel 
Records Center (NPRC) dated in May 2003, in response to the 
RO's search for medical records from Camp Endicott Hospital 
dated from December 9, 1942 to June 30, 1943, notes that 
"all" of the veteran's service medical records had been 
destroyed in the fire of 1973.  This finding conflicts with 
the evidence of record, as various service medical records 
associated with the veteran's active service (albeit not from 
Camp Endicott) are on file.  As the conflicting information 
suggests a less than complete search to date, an exhaustive 
search for Camp Endicott Hospital records is indicated.  

In May 2002 the veteran advised VA that he had received 
private podiatry-related treatment at Scott and White 
Hospital.  It does not appear that any attempt has been made 
to obtain records of this treatment.  Such records may 
contain information bearing on the veteran's claim.  

A March 2002 VA outpatient treatment record shows that the 
veteran reported that the second toe on his right foot was 
crushed in service, and that he experiences chronic pain as a 
result.  He added that little pieces of bone still "work 
out" of the skin at times.  Examination showed a deformed 
nail bed of the right second toe, with a hammertoe 
configuration.  Chronic right second toe pain "related to 
old injury" was diagnosed.  The examining physician did not 
provide more detailed rationale for the diagnosis (which 
appears to imply that the right foot second toe residual 
disorder was related to an "old" [inservice] injury.  The 
diagnosis also appears to conflict with available service 
medical records (which are negative for complaints or 
pathology associated with any right toe.  In light of the 
foregoing, further medical explanation is necessary.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should arrange for an exhaustive 
search (to include all secondary sources of 
service medical records, including 
hospitalization records, sick and morning 
reports and Surgeon General's Office (SGO) 
reports) for records of the veteran's 
treatment at the Camp Endicott Hospital from 
December 1942 to June 1943.  The previous 
response that "all" of the veteran's records 
were lost in the 1973 fire at NPRC, St. Louis 
should be reconciled with the fact that some 
records have been received.  If this search 
proves fruitless, the extent of the search 
should be noted in the claims file.   

2.  The RO should obtain from Scott and White 
Hospital all records of treatment afforded 
the veteran.  If the records cannot be 
obtained, the attempt to obtain them should 
be documented for the record.  

3.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist to determine whether he now has a 
right toe(s) disorder.  The veteran's claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  

The examiner should specify the current 
condition of the veteran's right toes and 
should opine as to whether it is at least as 
likely as not that any such right toe(s) 
disorder(s) found, is related to the 
veteran's service (and particularly to an 
injury therein, as described).  The examiner 
must explain the rationale for any opinion 
given.  

4.  After the development ordered above is 
completed, the RO should readjudicate the 
claim.  If it remains denied, the RO should 
issue an appropriate supplemental statement 
of the case (SSOC), and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further review.

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  
This claim must be afforded expeditious treatment by the RO.  
The law requires that 

all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


